Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks, filed 03/03/2022, have been fully considered and are persuasive.  The previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1 and 14 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a pressure sensor arranged and configured to sense a pressure exerted by the inserted test strip relative to said housing” and “compare the signals to a pressure threshold value, and indicate when the sensed pressure exceeds the pressure threshold value”.
Claims 2 – 13 and 15 - 23 which depend from claim 1 claim and claim 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



	
/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/             Supervisory Patent Examiner, Art Unit 2856